DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
Claims 1-13 and 15-20 and 22-24 are pending.  Claim 1 is independent.  Claims 14 and 21 are cancelled.
TD with U.S. 10,294,608 B2 (terminal disclaimer approved 12/23/2020).
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered.  Applicant’s continue to urge that their instantly claimed antimicrobial fabric product by the claimed process has better antimicrobial performance and thus, is unobvious over the prior art teaching similar antimicrobial fabrics.  Specifically Applicants urge that Yan and Imahashi teach away from zeolites and zirconium phosphate as is included by the scope of the instant claims as is presented for examination.  In response, Applicants arguments are not found on point or pertinent because relying on col.2,ln.57-62 of Yan is where Yan is explaining related art and this section cannot be used as a teaching 
Arguments against Imahashi are also not found on point because while there is no col1, lines 50-63 in Imahashi (as documented in the remarks dated 1/21/2022 page 7,5th paragraph), it appears Applicants are again citing a portion of the prior art which explains related art for their support of a teaching away however, this cannot be found convincing because the prior art invention as a whole having the title ANTIBACTERIAL AGENT COMPRISING SILVER-CONTAINING ALUMINUM SULFATE HYDROXIDE PARTICLE is pertinent to the claims as presented for examination.  Accordingly, the rejections are maintained and the new claims are addressed below.  
New Grounds of Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 and 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 is an antimicrobial fabric product claim “…that has been subjected to the following steps in the order presented:…” which language is unclear and indefinite specifically, the criticality to order is unclear and indefinite if there can be other steps between the treating with aluminum salt, rinsing, and treating with zeolite.  For purposes of examination the BRI interpretation of this claim is the same as comprising language. 
In claims 1, 18 and 19 the phrase "type" renders the claim indefinite because it is unclear what is included or excluded from the limitations to “antimicrobial metal-ion type” and “ion exchange type antimicrobial agent” the following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Finally claims 1 and 22 recite material limitation to the antimicrobial agent being “antimicrobial water soluble glasses”.  Examiner looks to the specification in [0061] explaining that Antimicrobial water soluble glasses are available from a number of sources including Ishazuka Glass Co . , Ltd . , the latter selling silver glass under the tradename " lonpure . ” Antimicrobial glasses dissolve and / or swell upon exposure to water , including , though more slowly , atmospheric moisture , thereby releasing or making available the antimicrobial metal ion source within the glass. See Applicant’s published specification [0081].  However, language to watersoluble glasses is contraindicative since glass is not watersoluble.  See also the attached MSDS of IONPURE tradename supporting the Examiner’s position that IONPURE inorganic silver-ion antimicrobial agent is product of ISHIZUKA GLASS CO.,LTD. of Japan, registered to EPA & FDA (USA) As the best effective inorganic anti-bacterial material, will not be consumed by bacterial, so it lasts almost life long as plastic product. So it is widely used for all plastics, textile, food package, toys, painting, etc.  Nowhere can Examiner find evidence to the IONPURE glass recited in the specification being a water-soluble glass and thus makes the claim language unclear and indefinite.  For purposes of examination, the antimicrobial agent is the ion exchange type antimicrobial agent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-13 and 15-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” ISRN Nanomaterials Vol. 2012, Article ID 193836. (8 page PDF attached).
The instant claims are drawn to an antimicrobial fabric comprising sulfur containing fabrics.  Applicant’s specification [0032] defines "sulfur-containing", to mean that the sulfur can be naturally occurring such as in wool which contains sulfur-containing proteins.  Applicant’s published specification [0027 and 0034] also define sulfur dye treated fabrics, especially denim; and denim is defined as a woven fabric formed by interlacing or intermeshing cotton yarns.  

Regarding the claimed oxidizing agent of claims 3 and 11, Yan et al. teach hydrazine hydrate. See art claim 3 which meets the hydrate of instant claims 3 and 11.
Regarding claims 15-18, Yan et al. teach antibacterial cloth containing metallic particles (particularly copper, silver, and zinc in the form of zeolite) is known in the field for a long time. Many methods for incorporating the metal ions directly into a cloth or fabric.  See col.1,ln.65-col.2,ln.5.  
Independent claim 1 and its dependents are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  For purposes of examination any pair of jeans, wool sweater, or cotton shirt that is antimicrobial as that described by Yan et al. meets the claimed product.
In example 1, Yan et al. exemplify treating degreased yarn with silver nitrate and water and washing and drying. In Example 6, Yan et al. exemplify treating dyed yarns of cotton and wool, (encompassing the claimed indigo and sulfur dyes of claim 6) 
Yan et al. do not teach treating the fabric with an aluminum salt as required by claim 1 step a).  Yan teach treating with silver.  
Imahashi et al. teach treating cotton and wool (meeting the claimed sulfur containing fabrics) [0199 and 0211] are treated with a silver-containing aluminum sulfate salt (claims 1, 23 and 24)  following which the treated material is rinsed/washed repeatedly and the  antimicrobial properties are not lost or hardly lost even after 10-100 times of repeat washings. [0222 item (10)]. And See [0386].  In [0286 and 0287] Imahashi et al. the solution of aluminum sulfate is mixed with sodium carbonate and other oxidizing agents met by claim 3. Imahashi et al. teaches the antibacterial agents of silver + aluminum for surface treated fibers, paper, films as in claim 4. This surface treatment encompasses the method step of treating the rinsed fabric with an antimicrobial metal ion agent.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silver ions of Yan et al. with the silver containing aluminum sulfate salt, as taught by Imahashi et al., because aluminum sulfate salts have excellent antibacterial properties even when silver content is low.  See page 6,ln.45, [0057].  One of ordinary skill is motivated to include aluminum as taught by Imahashi et al. into Yan et al. because it makes an agent that can be surface treated ie rinsed with the antimicrobial metal. The combination is proper because both are in the analogous art of making wool retain antimicrobial properties with an antimicrobial metal such as silver.  

Gokarneshan et al. establishes the state of the art that antimicrobial characteristics cover a wide range of pathogenic microorganisms and that silver nanoparticles (as taught by Yan and Imashi et al) react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. Cotton, wool, and silk fabrics have been effectively treated with silver nanoparticles to get the desired antimicrobial effects [See introduction paragraph left column]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed antimicrobial fabric having less sulfur available to bind to the antimicrobial ion resulting in the improved antimicrobial performance fabric as claimed, because Yan et al. and Imahashi et al. teach  treating sulfur containing fabric with silver and/or aluminum sulfate salt in general and further Gokarneshan et al. establishes the state of the art that antimicrobial fabric has its antimicrobial characteristic because the silver nanoparticles react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. It is Examiner’s position supported by state of the art that cotton, wool, and silk fabrics that have been effectively treated with silver (such as that taught by Yan and Imahashi et al.) to get the desired antimicrobial effects would have less sulfur since they are established as having antimicrobial characteristics after .  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” as applied to claims 1-3, 7-13 and 15-20 and 23-24 above, and further in view of Wang et al. (US 20020083534 A1).
	Yan and Imahashi and Gokarneshan et al. are relied upon as set forth above.  However, they do not specifically teach the claimed sodium percarbonate and sulfur dye treatment of the fabric as required by claims 4-6. 
Wang et al. teach that sulfur dyes are beneficially used to commonly dye cotton fabric and teach sodium percarbonate is a commonly known bleaching agent.  See [0214-0215] and [0085-0088].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antimicrobial fabric of Yan or Imahashi with sulfur dye and sodium percarbonate as claimed in claim 4-6 with a reasonable expectation of success, because Wang et al. teach that it is commonly known to dye cotton with sulfur dyes and teach sodium percarbonate is a commonly known bleaching agent and Yan and Imahashi teach antimicrobial treatment of cotton in general. One of ordinary skill is motivated to combine the references since all references are in the analogous art of cotton fabric treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761